Citation Nr: 1526683	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-36 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Earle A. Koontz, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1970, which includes service in the Republic of Vietnam. He is the recipient of the Air Medal and two Bronze Star Medals.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2011 by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina. 

The appeal was remanded in March 2013 and February 2014 for further development, and it again returns to the Board for appellate review.

In August 2013, the Veteran testified at a personal hearing before the undersigned Veterans' Law Judge (VLJ). A transcript of that hearing has been associated with the claims file.

The record reflects that in a May 2013 statement, the Veteran requested a hearing before a Decision Review Officer (DRO) prior to a Board hearing, but a May 2013 Informal Conference Report indicates that the Veteran elected to proceed with a Board hearing in lieu of a DRO hearing. At his August 2013 Board hearing, he clarified that he was waiving his right to have a DRO hearing. His request for a DRO hearing therefore is withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the claims file indicates that another remand is necessary to ensure compliance with the February 2014 remand. The remand orders instructed that the Veteran was to be provided "an examiner" to address the question of whether the Veteran currently has diabetes mellitus. A VA examiner reviewed the claims file in July 2014 and offered an opinion with regard to the existence of the Veteran's diabetes mellitus.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." See Stegall v. West, 11 Vet. App. 268, 271 (1998). While the opinion by a VA examiner without clinical examination of the Veteran is arguably in compliance with the remand orders as the Veteran was provided an examiner who addressed whether he has a diagnosis of diabetes mellitus, the body of the remand indicates that the Board intended that the Veteran be afforded a VA examination. Therefore, the Board again remands the appeal so that a VA clinical examination may be scheduled to assess the existence of the Veteran's diabetes mellitus.  
 
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the existence of the Veteran's claimed diabetes mellitus, presently or at any point in time. If a diagnosis of diabetes is not currently appropriate but is appropriate for some earlier period of time, the examiner is asked to identify during what periods of time a diagnosis of diabetes is warranted

2. Notify the Veteran that he must report for the examination and cooperate in the development of the claim. Failure to report for a VA examination without good cause may result in denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2014).
 
3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the AOJ's last adjudication of the claim. If any benefit sought remains denied, provide another supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).






